Citation Nr: 0001193	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar and thoracic spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to May 
1987.  

The veteran appealed a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which established service connection 
for laparoscopy and denied service connection for left hip 
bursitis and inner ear conditions.  Subsequent rating 
decisions adjudicated additional issues that arose during the 
original appeal.  A January 1996 and later Wilmington and 
Newark RO rating decisions denied a claim for service 
connection for scoliosis and determined that service 
connection claims for a lumbar spine condition and for 
cervical disc disease with osteophytes were not well 
grounded. 

In September 1998, the Board of Veterans' Appeals (Board) 
decided several issues on appeal and remanded claims for 
service connection for pes planus and scoliosis.  In that 
decision, the Board also requested that a statement of the 
case be issued with respect to an appeal for service 
connection for a lumbar spine condition and for cervical disc 
disease with osteophytes.  The RO subsequently granted 
service connection for pes planus and issued the requested 
statement of the case.  The veteran submitted a timely 
substantive appeal, which has been continued under the 
original docket number.  

From the argument supplied by the veteran, it is apparent 
that her claim for service connection for a lumbar spine 
condition is a claim for service connection for acquired 
scoliosis of the lumbar and thoracic spine.  Because an 
appeal for service connection for scoliosis had already been 
perfected and for the sake of clarity, the Board has 
recharacterized the issue as noted on the first page of this 
decision.   

In a May 1999 letter to the RO, the veteran indicated a 
desire for a hearing on her claim for service connection for 
lumbar and thoracic spine scoliosis.  The RO did not act on 
this request.  Because the Board's decision below is 
favorable to the veteran, a remand for this hearing will not 
be necessary.


FINDINGS OF FACT

1.  All development necessary for disposition of the issue 
decided on appeal has been completed.

2.  Scoliosis of the lumbar and thoracic spine was first 
shown during active service.

3.  Competent evidence of chronic cervical strain, 
osteophytes, and stenosis of C4 through C7 has been 
submitted.

4.  The veteran's service medical records (SMRs) reflect 
cervical strain as a result of a whiplash injury to the neck.

5.  There is medical evidence of a nexus between current neck 
disorders and in-service cervical strain.


CONCLUSIONS OF LAW

1.  Scoliosis of the lumbar and thoracic spine was incurred 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for cervical disc 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's September 1973 enlistment examination report 
notes no relevant abnormalities.  A May 1977 report notes the 
onset of a backache.  No definite tenderness in the spine was 
found.  An October 1980 treatment report indicates that the 
veteran presented at an emergency room complaining of neck 
pain due to a whiplash injury.  Some point tenderness in the 
left paraspinal region was found, but the examiner noted that 
there were no other significant abnormalities.  Parafon forte 
was prescribed.  A November 1980 report notes continued 
complaint of pain in the right side of the neck.  The 
assessment was muscle spasm and the veteran was treated with 
Valium and Parafon forte.  She was seen twice in March 1981 
for neck pain attributed to a motor vehicle accident in 
October 1980.  An assessment of soft tissue strain of the 
cervical area was given. 

An April 1981 orthopedic consultation report notes 
impressions of status post cervical strain (whiplash); no 
neurologic deficit; post-whiplash syndrome with residual 
trapezius and suboccipital muscle stiffness and pain.  The 
range of motion of the cervical spine was within normal 
limits.  X-rays were negative.  A May 1981 report notes that 
right sternocleidomastoid pain had reportedly decreased but 
the veteran still had pain in the right thoracic 
paravertebral area.  Another May 1981 report notes some right 
sternocleidomastoid muscle pain, especially on palpation and 
on neck rotation to the right.  The examiner reported that no 
spasms had been noted.  Active range of motion was within 
normal limits.  Additional treatment reports for this 
condition during 1981 are of record.  A June 1981 report 
notes that the veteran bumped her head on the steering wheel 
during the auto accident of the previous October and that she 
had also complained of dizzy spells since that time.  Another 
June 1981 SMR treatment report indicates that the veteran was 
seen in physical therapy complaining of pain in the right 
subscapular area.  The examiner noted slight tightness in the 
right middle trapezius.  An August 1981 report notes "neck 
acting up again."  Flexeril was prescribed.  A subsequent 
August 1981 physical therapy report notes complaint of 
cervical pain.  Active range of motion was normal.  The 
vertebrae were intact neurologically and there was no spasm 
or tightness in the paraspinal or trapezius region; however, 
the veteran did complain of pain on palpation of the cervical 
spinous area.  Physical therapy was to be continued.  The 
assessment was questionable cervical strain.   

The veteran underwent a periodic physical examination in 
November 1981, the report of which is negative for complaint 
or finding of any neck pain.  Later treatment reports do not 
note any complaint of neck pain until August 1986, when a 
report notes complaint of stiff neck and back for a day.  
Decreased range of motion in all directions except in 
extension was noted.  Flexeril was prescribed.  

The veteran underwent a separation examination in October 
1986.  On a report of medical history, she checked "yes" to 
recurrent back pain and specifically reported pain in the 
left side of back and in the shoulder.  She did not mention 
any neck pain.  X-rays taken at that time showed minimal 
scoliosis of the thoracic and lumbar spine.  The examiner's 
final summary and diagnosis was scoliosis of the back.  A 
November 1986 treatment report notes scoliosis of the 
thoracic spine causing discomfort at times.

The record indicates that the veteran filed her first 
application for VA benefits in October 1990.  She claimed 
service connection for gynecology conditions and for an inner 
ear infection.  She did not mention any back or neck problem.  
She underwent a VA examination in September 1991, the report 
of which is negative for any back or neck problems.  In 
September 1991, she underwent VA examination and reported 
dizziness, gynecological problems, arthritis, and bursitis, 
but did not mention any back or neck problems.  The examiner 
diagnosed left hip bursitis with possible arthritis; however, 
there was no mention of back or neck problems.  She also 
underwent a VA general medical examination in October 1993, 
the report of which is negative for any back or neck 
problems.

In December 1995, the veteran requested service connection 
for a thoracic lumbar spine condition.  She reported that her 
cervical scoliosis eventually resulted in her cervical spine 
condition.  In support of the claim, she submitted a 
September 1992 X-ray report from Radiology Associates.  
According to the report, the X-rays showed disc space 
narrowing with osteophyte formation at C4-5, C5-6, and to a 
lesser extent at C6-7 with minimal neural foraminal 
encroachment with uncovertebral osteophyte formation at C4-5 
on the right.  The vertebral body heights and bony pedicles 
were radiographically intact.  Dr. Mark Lopiano gave an 
impression of mild to moderate cervical spondylosis with 
findings greatest at C4-5.  

In December 1995 the veteran also submitted a short article 
on scoliosis which notes possible etiologies including 
idiopathic (genetic), congenital, neuromuscular, 
neurofibromatosis, mesenchymal and traumatic origins.

As noted in the introduction, in January 1996, the RO denied 
the claim for service connection for scoliosis and determined 
that claims for service connection for a lumbar spine 
condition and for cervical disc disease with osteophytes were 
not well grounded.  The veteran appealed.

In April 1996 the veteran testified before an RO hearing 
officer that scoliosis was not shown until 1986 and began 
during active service.  She recalled that she was injured in 
a car accident during active service and since that time her 
neck and her back have been painful.  She recalled that she 
received physical therapy after the injury for about six 
months; however, her shoulder and back continued to hurt.  
She was also in an accident after active service and a 
subsequent MRI showed some lumbar and thoracic findings.  The 
veteran also testified that she was claiming service 
connection for her entire back from her neck down.  She 
indicated that the only other treatment reports relevant to 
her claims would be PRIMUS treatment reports.

In May 1996 the veteran underwent VA foot, joints, and spine 
examinations.  The examiner indicated that the veteran 
reported a whiplash injury in the 1980's with midline neck 
pain that eventually got better with therapy.  She reportedly 
was told that her neck pain was caused by cervical strain.  
She also reported that an osteophyte was shown on MRI.  Over 
the years, she has noticed occasional recurrent neck pain.  
Presently, her neck was sore if moved to the right.  She also 
reported the onset of midline lower back pain sometime in the 
1980's.  She could not relate the back pain to any specific 
injury but did recall being treated with painkillers.  She 
said that she was in another motor vehicle accident in 1990 
and subsequently noted an increase in low back pain.  She 
also reported scoliosis.  The examiner noted that she walked 
with normal gait.  The spine showed no tenderness to 
percussion.  There was no postural abnormality or fixed 
deformity, except for possible slight left scoliosis of the 
lower thoracic spine.  The musculature was well developed, 
symmetrical, and with no spasm.  Range of motion of the 
cervical spine was 20 degrees of flexion and extension; right 
and left lateral flexion of 15 to 20 degrees, right and left 
rotation of 30 degrees.  Lumbar spine flexion was 70 degrees, 
extension was 20 degrees, right and left lateral flexion was 
20 degrees, and right and left rotation was 30 degrees.  The 
veteran complained of pain on motion with right and lateral 
flexion of the cervical spine.  There were no neurological 
deficits or muscle atrophy noted.  She was to have a complete 
neurology evaluation. 

The diagnoses included status post past history of recurrent 
neck pain as noted, probably secondary to chronic cervical 
strain, osteophytes on MRI; and, status post past history of 
occasional recurrent low back pain probably secondary to 
chronic lumbar strain.

A May 1996 VA "peripheral nerves" examination report notes 
that there was no cervical muscle spasm.  Deep tendon 
reflexes were brisk at 3 plus and symmetrical.  There was no 
Babinski sign.  Muscle testing was entirely normal in the 
legs, shoulders, and forearms, and in the right hand.  In the 
left hand, there was a moderate Tinel's sign.  The relevant 
impression was no clinical evidence of cervical disc disease 
at this time.  

The RO received "PRIMUS" treatment records at various times 
showing treatment at various times in the 1980s and 1990s.  
Most of these reports note treatment for sinusitis; however, 
an occasional reference to shoulder and neck pain is made.  
According to the reports, in May 1991 the veteran complained 
of abdominal, joint, and neck pain.  An August 1992 report 
notes history of auto accident with neck injury and a current 
assessment of trapezius muscle spasm.  An April 1996 report 
notes complaint of neck pain on left side.  The examiner 
found tenderness in the left paravertebral area at C5-6 with 
full range of motion and gave an assessment of cervical 
strain.  A soft neck collar was prescribed.  

In September 1998, the Board decided several issues and 
remanded the claim for service connection for scoliosis for a 
VA examination and nexus opinion.

In response to a VA inquiry, in December 1998, the veteran 
reported that she had not received any VA treatment for her 
scoliosis since June 1996.

A December 1998 VA feet and spine examination report 
indicates that the veteran reported a history of "years" of 
back pain dating to active duty.  She recalled an in-service 
motor vehicle accident and a diagnosis of scoliosis.  On 
examination, the examiner noted no gross scoliosis and found 
that the spine forward flexed to 80 degrees, extended to 20 
degrees, and had right and left lateral flexion to 50 degrees 
with right and left rotation to 40 to 50 degrees.  The 
examiner mentioned that no pain on motion was noted and that 
no neurologic deficits were noted.  The examiner noted that 
May 1996 spine X-rays showed dextroscoliosis of the lumbar 
spine, but was otherwise normal.  The relevant diagnosis was 
persistent low back pain and dextroscoliosis of the lumbar 
spine on the basis of the X-ray report.  The VA physician 
also offered the following opinion: "It is at least as likely 
as not that scoliosis is the same condition as that noted 
during active service.  Scoliosis has apparently always been 
an incidental finding on X-ray examinations.  Claims file was 
reviewed."

In a March 1999 RO rating decision, service connection for 
dextroscoliosis was denied as not well grounded on the basis 
that the veteran did not have any current scoliosis.  

In March 1999, the veteran submitted a magnetic resonance 
imaging (MRI) report dated in January 1999.  The MRI study 
indicates spinal stenosis from C4 to C7 with multiple 
osteophytes; and, foraminal narrowing at C4-5 and at C5-6.






II.  Legal Analysis

A.  Scoliosis

The Board previously determined that veteran's claim for 
service connection for scoliosis is well grounded.  See BVA 
remand of September 30, 1998. A well grounded-claim means 
that it is plausible.  However, the establishment of a 
plausible claim does not dispose of the issue.  The Board 
must next determine whether the duty to assist has been 
fulfilled.  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained to the 
extent possible and that VA's duty to assist has been 
fulfilled.  See 38 U.S.C.A. § 5107(a) (West 1991).  

Next, the Board must review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease first noted after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In reviewing the merits of the claim, the Board notes that 
the veteran's SMRs show that she was accepted for active 
service in 1973 with no relevant spine conditions noted.  She 
is therefore entitled to the presumption of soundness at 
entry unless there is clear and unmistakable evidence that a 
disability manifested in service existed before service.  
38 U.S.C.A. §§ 1111, 1137.  No such evidence has been 
presented here.  Therefore, the veteran is entitled to the 
presumption of soundness at entry.  

The Board notes that a medical article submitted by the 
veteran indicates several possible etiologies for scoliosis, 
including congenital and acquired forms.  In this case, 
scoliosis was first noted during active service, but many 
years after entry onto active duty (which suggests that the 
veteran's scoliosis is an acquired scoliosis).  

The veteran's separation examination report of October 1986 
does indeed show "minimal" scoliosis of the thoracic and 
lumbar spine.  Because the entrance examination report is 
negative for scoliosis and the condition was first noted 
after many years of active service, the Board rejects the 
RO's conclusion that the veteran's scoliosis is congenital 
and preexisted active service.  

Since active service, the veteran has reported continued back 
pain and X-rays have continued to show scoliosis.  Although 
scoliosis is not a "chronic disease" subject to presumptive 
service connection under certain conditions, the Board notes 
that neither is it a condition that might reappear at various 
times with no apparent link to earlier manifestations.  With 
this in mind, the Board remanded this case to the RO for a 
specific medical opinion of the nature and etiology of any 
scoliosis found.  The VA examiner reported current X-ray 
evidence of lumbar dextroscoliosis but did not comment on the 
presence or absence of any thoracic spine scoliosis.  The 
examiner offered a clear opinion that "it is at least as 
likely as not" that the current scoliosis is the same as was 
noted during active service.  The Board finds that this 
evidence is clearly in favor of the claim.  

The RO had earlier denied the claim based on a determination 
that the veteran's scoliosis is a congenital form of 
scoliosis and not an acquired scoliosis.  The Board has 
rejected this argument.  More recently, the RO considered the 
favorable medical opinion but again denied the claim on the 
basis that there was no current evidence of scoliosis.  The 
Board does not find this to be a tenable position because the 
recent diagnosis clearly indicates dextroscoliosis of the 
lumbar spine shown by X-rays.  

The Board concludes from the evidence submitted that 
scoliosis of the lumbar and thoracic spine was incurred 
during active service.  The Board therefore must grant the 
claim for service connection for scoliosis of the lumbar and 
thoracic spine.  

B.  Degenerative Disc Disease of the Cervical Spine

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the service connection claim is well 
grounded because there is medical evidence of chronic 
cervical strain during active service as a result of a 
whiplash injury of the neck.  There is also evidence of a 
current neck disability to include recurrent neck pain due to 
chronic cervical strain, osteophytes, and spinal stenosis of 
C4 through C7.  The medical nexus requirement is satisfied by 
the May 1996 VA examination report.  This examination report 
notes that the recurrent neck pain was "probably" secondary 
to chronic cervical strain and notes the presence of the 
osteophytes.  This opinion, when considered along with the 
recorded history of the cervical strain, suggests that 
chronic cervical strain began with the in-service injury and 
that other developments, such as osteophytes and degenerative 
disc disease, could be secondary developments.  Thus, the 
elements of a well-grounded claim have been submitted and 
VA's duty to assist has been triggered.


ORDER

The claim for service connection for scoliosis of the lumbar 
and thoracic spine is granted.

The claim for service connection for degenerative disc 
disease of the cervical spine is well grounded.  To this 
extent only, the appeal is granted.


REMAND

The duty to assist includes obtaining all relevant medical 
records and providing an adequate VA examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  "The VA's statutory 'duty to assist' 
must . . . include issues raised in all documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991). 

Although the evidence suggests that there is a connection 
between the conditions shown in service and the current 
conditions claimed, i.e., degenerative disc disease of the 
cervical spine, the legal standard for service connection is 
that it be shown by competent medical evidence that "it is at 
least as likely as not" to be related.  This question has yet 
to be addressed by a medical professional.  Under the 
circumstances, the Board finds that it should be determined 
whether it is at least as likely as not that degenerative 
disc disease of the cervical spine is the result of chronic 
cervical strain that began during active service.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should identify all sources of 
VA and other medical treatment for the 
veteran's cervical spine since December 
1998 and obtain complete records of such 
treatment.  If no such records can be 
found, the RO should note that fact in 
the claims file.

2.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that degenerative 
disc disease of the cervical spine is 
related to or is the result of neck 
conditions noted during active service.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should support his 
or her assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review before the examination.  All 
examination findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, she and her 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. SMITH	
	Acting Member, Board of Veterans' Appeals


 



